tf
                                                       t                                  11/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0264


                                       DA 20-0264


 STATE OF MONTANA,
                                                                             FtLED
                                                                            NOV 1 0 2020
             Plaintiff and Appellee,
                                                                         Bowen Greenwood
                                                                       Clerk of Suprerne Court
                                                                          State of Montana
       v.
                                                                    ORDER

 JEREMY CORD WOODS,

              Defendant and Appellant.



       On September 22, 2020, this Court dismissed with prejudice self-represented
Appellant Jeremy Cord Woods's appeal under res judicata because we had dismissed an
appeal for the same underlying criminal matter the year before. We pointed out that Woods
had since discharged his 1994 convictions for three felonies, that his appeal was not timely,
and that his substantial rights were not affected by the Lewis and Clark District Court's
Amended Judgment and Commitrnent \\ hen it removed the condition for payment of
restitution. We noted that Woods is also serving two life sentences for deliberate homicide.
Woods has since filed a Petition for Rehearing contending that he is owed "tens of
thousands of dollars in personal property" because his assets were seized and sold under
the forfeiture statute at the time.
       Upon review, Woods has not demonstrated any exceptional circumstances to
warrant rehearing. M. R. App. P. 20(1)(d). He cannot surmount the bar of res judicaw.
and he is precluded from relitigating issues this Court has decided.
       We observe that Woods's forfeiture proceedings occurred in 1996. This Court
declined to address Woods's arguments before about the total restitution of $35,823.49
because Woods failed to raise thern in a timely appeal ofhis 1994 convictions and sentence.
State v. Woods, 286 Mont. 355, 359, 951 P.2d 981, 984 (1997). We considered the
 forfeiture proceedin2,s and destruction of evidence in the companion civil proceeding,
. affirrning the District Court's determinations. Woods, 286 Mont. at 357-363, 951 P.2d at
 983-986.
       Even though his restitution condition was removed recently, this amendment does
 not operate retroactively to reimburse Woods's prior seizure of assets. Nothing in this
 Court's Orders or the District Court's Amended Judgment and Commitment offer such a
 windfall to Woods, and he cannot demonstrate that he is owed such a financial disposition
 either. The forfeiture proceeding was to compensate the various victims and businesses,
 and removal of a restitution condition now does not entitle Woods to any compensation.
 The doctrine of res judicata once again precludes such arguments. Woods, 286 Mont. at
 361-362, 951 P.2d at 985-986. Woods cannot resurrect those arguments regardless of the
 court's 2019 Amended Judgment and Commitment. Therefore,
       IT IS ORDERED that Woods's Petition for Rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
 Jeremy Cord Woods personally.
       DATED this )6 -day of November, 2020.




                                                                         e
                                                     oSki.'as
                                                           Justices